DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/4/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi (U.S. Pub. 2009/0244173) in view of Kang (U.S. Pub. 2010/0128088)
Regarding claim 1, a nozzle plate (10) of a fluid ejection head for a fluid ejection device, the nozzle plate comprising two or more arrays of nozzle holes (12) (Figure 1A) therein and a barrier structure (30) disposed on an exposed surface of the nozzle plate between adjacent arrays of nozzle holes, wherein the barrier structure deters cross-contamination of fluids between the adjacent arrays of nozzle holes (Figure 1a; Paragraphs 0068-0069, 0071)
Kang discloses it is known in the art to from the barrier structure (protrusion portions 530) from a layer laminated to the exposed surface of the nozzle plate (Figures 9-10; Paragraphs 0041, 0050-0051)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kang into the device of Yokouchi, for the purpose of protecting the nozzles
Regarding claim 13, a fluid ejection head for a fluid ejection device, the fluid ejection head comprising a nozzle plate having two or more arrays of nozzle holes (12; Figure 1A) therein and a barrier structure disposed on an exposed surface of the nozzle plate between adjacent arrays of nozzle holes, wherein the barrier structure (30) deters cross-contamination of fluids between the adjacent arrays of nozzle holes (Figure 1a; Paragraphs 0068-0069, 0071)
Kang discloses it is known in the art to from the barrier structure (protrusion portions 530) from a layer laminated to the exposed surface of the nozzle plate (Figures 9-10; Paragraphs 0041, 0050-0051)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kang into the device of Yokouchi, for the purpose of protecting the nozzles
Regarding claims 5, 17, wherein the barrier structure (30) has a height orthogonal to the nozzle plate ranging from about 25 to about 100 microns (Paragraph 0074)
Regarding claim 8, a fluid ejection device comprising the nozzle plate (Abstract; Paragraphs 0007, 0034)

Claims 2-4, 6-7, 14-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi (U.S. Pub. 2009/0244173) as modified by Kang (U.S. Pub. 2010/0128088) and further in view of Fannin et al (U.S. Pub. 2009/0186293)
Regarding claims 2, 14, Fannin discloses a nozzle plate comprising a photo-imageable layer (Abstract; Paragraphs 0009, 0045)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fannin into the device of Yokouchi, for the purpose of forming a nozzle plate with uniform thickness
Regarding claims 3, 15, Yokouchi discloses each barrier structure comprises a single wall (Figures 16-17)
Fannin discloses a nozzle plate comprising a photo-imageable layer (Abstract; Paragraphs 0009, 0045)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fannin into the device of Yokouchi, for the purpose of forming a nozzle plate with uniform thickness
Regarding claims 4, 16, Yokouchi discloses each barrier structure comprise a plurality of walls (Figures 1-2; discloses a plurality of walls)
Fannin discloses a nozzle plate comprising a photo-imageable layer (Abstract; Paragraphs 0009, 0045)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fannin into the device of Yokouchi, for the purpose of forming a nozzle plate with uniform thickness
Regarding claims 6, 18, Fannin discloses a nozzle plate of an ejection head comprises a dry film photoresist layer laminated to the exposed surface of the nozzle plate (Abstract; Paragraphs 0009, 0040; Claim 1)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fannin into the device of Yokouchi, for the purpose of forming a nozzle plate with uniform thickness
Regarding claims 7, 19, Fannin discloses the dry film photoresist layer comprises a negative photo-imageable material layer (Abstract; Paragraphs 0040, 0045)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fannin into the device of Yokouchi, for the purpose of forming a nozzle plate with uniform thickness

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 6, 2022